Martin, J.
The defendant is appellant from a judgment against him. The parties not having agreed on a statement of facts, the case is before us on that made by the Judge, a quo, as follows : “ The transactions of the plaintiffs commenced with the house of Smith & Voorhees. When that house was dissolved, it was agreed that Yoorhees should take charge of the unfinished business, liquidate its accounts, pay its debts, and succeed to its business. The plaintiffs had an agreement with Smith & Yoorhees, according to which only one-half the usual commissions were to be charged for collections from the debtors of the plaintiffs, and for other business. The other items of h e plaintiffs’ account were also proved to be correct. All the testimony on the above points was given by E. Smith, the former partner of Yoorhees, whose testimony was clear, and as it appeared to me entitled to full belief, Yoorhees admitted the agree*356luent between the plaintiffs and Smith & Yoorhees to be as stated, but insisted that he was not bound by the agreement, but was entitled to charge full commissions. He also insisted on a full commission on a note which had been sent to an attorney in the country, and for which some collateral security was received, but which was never collected by him, but turned over to the plaintiffs.
“ The whole is a matter of account between the parties, and was referred to Mr. Calhoun, Comptroller of the Second Municipality, as sole auditor ; and his report, not having been approved by the defendant, was confirmed by the court. The witness Smith having been heard on the opposition, his testimony sustained the account as reported.”
The defendant and appellant has put the case before us on facts somewhat different from the above, and has complained of the judgment as being grounded on illegal and insufficient evidence; but as there is no assignment of error, nor bill of exceptions, we are unable to examine any point of law that does not arise from the facts in the Judge’s statement, or to attend to the allegations of any fact not found therein. It is clear the Judge did not err.

Judgment affirmed.